DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0346969 (Yip et al.) in view of U.S. Patent Application Publication 2013/0154919 (Tan et al.).
With regards to claim 1, Yip et al. discloses an acoustic and force sensing system comprising, as illustrated in Figures 1A-26F, a method 300 (Figure 3A) of enhancing operation of an ultrasonic sensing device 200,310 (Figures 2,3B) for determining the status of an object 320 (e.g. finger) near the ultrasonic sensing device (paragraphs [0041],[0049]; from the 
The only difference between the prior art and the claimed invention is detecting a background noise signal emitted or diffracted from one or more objects in an environment outside of the ultrasonic sensing device and estimating background noise metrics based on the background noise signal; determining whether the current frequency or band of the emission 
Tan et al. discloses an user control gesture detection comprising, as illustrated in Figures 1-9, a method of enhancing operation of a sensing device for determining the status of an object near the sensing device (e.g. hand; paragraphs [0028], [0044] to [0049]); detecting a background noise signal (e.g. interference/noise) emitted or diffracted from one or more objects in an environment outside of the sensing device and estimating background noise metrics based on the background noise signal (paragraphs [0036] to [0037]; [0027] to [0049]; Figures 8-9); determining whether the current frequency or band of the emission signal is optimized based on the background noise metrics, wherein the current frequency or band is determined to not be optimized when the background noise metrics includes a relatively strong amplitude, as compared to other amplitudes of the background noise metrics, at or near the current frequency or band (paragraphs [0036] to [0037]; [0027] to [0049]; Figures 8-9); selecting a next frequency or a next band (e.g. next “cleaner” frequency), which differs from the current frequency or band, and emitting the emission signal at the next frequency or band if the current frequency or band is determined to not be optimum (paragraphs [0036] to [0037]; [0027] to [0049]; Figures 8-9); repeating at the next frequency or band (paragraphs [0036] to [0037]; [0027] to [0049]; Figures 8-9).  (See, paragraphs [0009] to [0069]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing detecting a background noise signal emitted or diffracted from one or more objects in 
With regards to claim 2, Yip et al. further discloses the next frequency or band 1206 is selected to correspond to a frequency or band of the noise metrics that has a minimal amplitude (paragraphs [0126]-[0128]; Figures 20,21,22; time of flight and time shift).
With regards to claim 3, Yip et al. further discloses the predefined time period (e.g.t0-t1,t2-t3,t4-t5,t6-t7) includes a time period (e.g. t1-t2,t3-t4,t5-t6,t7-t8 ) corresponding to how long for the emission signal (e.g. TX1,TX2,TX3,TX4) takes to be eliminated from the environment after the halting of emission so that the emission signal does not affect the estimating of the background noise metrics.  (See, paragraphs [0067],[0068]; Figures 5B,5C)
With regards to claim 4, Yip et al. further discloses the estimating of the background noise metrics (e.g. baseline resonant frequency) includes representing the background noise signal (e.g. baseline reflected energy) in the a frequency domain (e.g. baseline signal resonance frequency) to obtain frequency components of the background noise signal (e.g. baseline reflected energy) (paragraphs [0132]-[0134]; Figures 3A,25); restarting the emitting of the emission signal (e.g. TX; (paragraphs [0132]-[0134]; Figures 3A,25; time shift can be 
With regards to claim 5, Yip et al. further discloses the predefined time period (e.g. TX signal time period; Figure 5B) corresponds to an average or mean time period between changes in a frequency profile of the background noise metrics.  (See, paragraphs [0086],[0089],[0091]; Figures 5B,5C,6C,7; the transmit signal can be coded to allow for averaging without a time penalty).
With regards to claim 7, Yip et al. further discloses periodically measuring one or more environment parameters (e.g. threshold energy parameter; wet condition, timing parameter), and dynamically adjusting the predefined time period (e.g. TZ signal time period) to expire when the one or more measured environment parameters have a value that will likely significantly affect a frequency response of the background noise signal (e.g. baseline signal) or the emission signal (e.g. TX signal).  (See, paragraphs [0040],[0049],[0068],[0069],[0098]; Figures 5B,5C,6C,7).
With regards to claim 8, Yip et al. further discloses at least one of the estimating, determining, or selecting is based on parameter input (e.g. measured resonance of resonator 348; Figure 3C), including one or more frequency response curves (e.g. resonant frequency) for one or more types of measured parameters (e.g. frequency, amplitude, energy).  (See, parameters [0055],[0061],[0077]).
With regards to claim 9, Yip et al. further discloses the ultrasonic sensing device 200,310 is part of a system having a touch sensitive surface 208 (e.g. touch screen; Figures 2; paragraphs [0041]-[0044]; Figures 1A-1E,2,3B); detecting, by the ultrasonic sensing device, a reflected ultrasonic signal 326,328 comprising at least a second frequency such that the 
With regards to claim 10, Yip et al. further disclose receiving, by the system 200, sensor data from at least two of a touch sensor 212 (e.g. touch circuitry; Figure 2) associated with the touch sensitive screen 208, an ultrasonic sensor 204 (e.g. ultrasonic transducer; Figure 2) associated with the ultrasonic sensing device 200, an audio sensor, an accelerometer, a gyroscope, or an inertial measurement unit, wherein the sensor data comprises the reflected ultrasonic signal (e.g. RX signal) received from the ultrasonic sensor 204 and at least one of an audio signal received from the audio sensor, touch surface data received from the touch sensor 204, accelerometer data received from the accelerometer, gyroscope data received from the gyroscope, or inertial measurement data received from the inertial measurement unit (paragraphs [0036],[0064],[0065],[0117]; Figure 5A); analyzing the sensor data (paragraphs [0065],[0068]); classifying, by the system 200, the interaction of the object (e.g. finger, fluid, water) with the touch sensitive screen 208 based at least in part on a result of the analyzing of the sensor data, wherein the result comprises information relating to the frequency shift (e.g. phase, phase delay) between the current frequency of the emission signal (e.g. TX signal) and the second frequency of the reflected ultrasonic signal (e.g. RX signal) that indicates the movement status (e.g. location, movement) of the object in relation to the touch sensitive screen (paragraphs [0057],[0070],[0134]; Figures 2).

set forth above.  Yip et al. further discloses least one speaker 204 (e.g. transducer 204,502A, 502B,502C,502D that is ultrasensitive) configured to emit an emission signal (e.g. TX signal) having a current frequency or band in an ultrasonic frequency range (e.g. 500 kHz to 10 MHz; paragraph [0041]); at least one audio sensor 204 (e.g. transducer 201,502A,502B,502C, 504D that is ultrasensitive) configured to sense ultrasonic signals (e.g. RX signal) for detecting one or more objects 320 (e.g. finger; Figure 3B) near or contacting the ultrasonic sensing device 200; a memory 216 (e.g. program storage; paragraphs [0045],[0046]) that stores executable components; a processor 214 (e.g. host processor; paragraph [0043],[0044],[0045]; Figure 2) operatively coupled to the memory.  At the same time, Tan et al. further discloses least one speaker 804 (e.g. speaker) configured to emit an emission signal having a current frequency or band in an ultrasonic frequency range; at least one audio sensor 806 (microphone) configured to sense ultrasonic signals for detecting one or more objects 112 (e.g. hand) near or contacting the ultrasonic sensing device; a memory 814,820 (e.g. storage, memory card) that stores executable components; a processor 812,824,812 (e.g. signal control, signal analysis, processor) operatively coupled to the memory.
	With regards to claims 12-15 and 17-20, the claims are directed to apparatus claims and are commensurate in scope with the above method claims 2-5,7-10 and are rejected for the same reasons as set forth above.
	With regards to claim 21, the claim is directed to a machine-readable medium
comprising executable instructions that when executed by a processor is commensurate in
scope with the above method claim 1 and is rejected for the same reasons as set forth above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0346969 (Yip et al.) in view of U.S. Patent Application  as applied to claim 1 above, and further in view of U.S. Patent 7,024,548 (O’Toole, Jr.).
With regards to claim 6, Yip et al. does not disclose the changes in the frequency profile correspond to scheduled operation and shutdown time periods for nearby machinery.
O’Toole, Jr. discloses a system for tracking changes to a computerized device comprising, as illustrated in Figures 1-8, a computing system environment 100 correspond to scheduled operation and shutdown time periods for nearby machinery 110 (column 11, lines 718; column 24, line 56 to column 25, line 2; column 26, lines 31-42; Figures 1,7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the changes in the frequency profile correspond to scheduled operation and shutdown time periods for nearby machinery as suggested by O’Toole, Jr. to the system of Yip et al. as modified by Tan et al. to formulate a method and to construct a system such that the changes in the background noise’s frequency profile correspond to scheduled operation and shutdown periods for nearby machinery since such a modification would result in a method and system with less unscheduled interruptions without departing from the scope of the invention.  (See, column 22, lines 18-23 of O’Toole, Jr.).
	With regards to claim 16, the claim is directed to an apparatus claim and commensurate in scope with the above method claim 6 and is rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861